In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 
UNITED STATES OF AMERICA, 
                                                               Plaintiff‐Appellee, 

                                                    v. 

JERRY BROWN, et al., 
                                                          Defendants‐Appellants. 
                                  ____________________ 

               Appeals from the United States District Court for the 
                           Central District of Illinois. 
                     No. 12‐cr‐40031 — Sara Darrow, Judge. 
                                  ____________________ 

        ARGUED NOVEMBER 9, 2015 — DECIDED MAY 13, 2016 
                   ____________________ 

   Before  WOOD,  Chief  Judge,  ROVNER,  Circuit  Judge,  and 
SHAH, District Judge.* 
    WOOD, Chief Judge. This case involves a conspiracy to dis‐
tribute  crack  cocaine  in  Kewanee,  Illinois,  and  surrounding 
areas.  Spotting  the  opportunity  for  profit,  Chicago  drug 
dealer Frederick Coleman and a colleague began to focus on 

                                                 
*  Of the Northern District of Illinois, sitting by designation. 
2                      Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

Kewanee  in  late  2008.  Eventually,  Jerry  Brown,  Darrion  Ca‐
pers,  Nicholas  Clark,  Qubid  Coleman,  and  James  Tatum 
(among others) joined their operation. The police eventually 
caught  up  with  them,  and  in  2012  they  were  charged  by  a 
grand jury with conspiracy to distribute and possess with in‐
tent to distribute at least 280 grams of crack cocaine, in viola‐
tion of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Qubid Cole‐
man and Tatum pleaded guilty and are not part of this appeal. 
Frederick Coleman, Brown, Capers, and Clark were convicted 
after a jury trial and sentenced to varying terms of imprison‐
ment and supervised release. These four have appealed. Be‐
fore this court, they raise challenges to both their convictions 
and their sentences. Finding no reversible error, we affirm the 
judgments of the district court.  
                                    I 
    Throughout  the  twelve‐day  trial,  the  government  pre‐
sented  evidence  that  Frederick  Coleman  and  his  colleague, 
Dorian  Thompson,  had  been  selling  drugs  in  Chicago  for 
some  time.  (From  this  point,  our  references  to  “Coleman” 
mean Frederick unless we specify otherwise.) In 2008, they re‐
alized  that  there  were  untapped  profit  opportunities  in 
Kewanee.  They  tested  the  potential  new  market  by  jointly 
purchasing some powder cocaine, cooking it into crack, and 
selling it there. Pleased with the results, they invited Nicholas 
Clark  to  join  shortly  thereafter;  Clark  acted  as  the  Kewanee 
operation’s first “runner,” helping to deliver the drugs to cus‐
tomers and collect  money. Coleman  ended his alliance with 
Thompson in early 2009, when he entered into a partnership 
with  Brown.  Participating  runners  included  Clark,  Capers, 
Tatum, Qubid Coleman, and others.  
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                            3

    The  government’s  theory  was  that  Coleman  and  Brown 
obtained the cocaine in Chicago, cooked it into crack with the 
help of the runners at different locations in Kewanee and Chi‐
cago, and had various  members  of the  conspiracy transport 
either  the  powder  or  the  crack  from  Chicago  to  Kewanee. 
Members  of  the  conspiracy  sometimes  elicited  assistance 
from customers and sometimes compensated those customers 
with  crack.  The  conspiracy’s  members  used  Western  Union 
and MoneyGram to circulate money among sellers, purchas‐
ers, and wholesalers, often handing cash to family members, 
friends, or customers and directing that they conduct a trans‐
fer.  
    Kewanee  law  enforcement  officers  became  aware  of  the 
operation and conducted eight controlled buys with four of 
the conspiracy’s customers. At trial, the government backed 
up  the  controlled‐buy  testimony  with  audio  and  video  re‐
cordings  of  the  exchanges  and  call  logs  from  the  three  cell 
phones  the  conspiracy’s  members  used  for  drug  sales.  The 
government  also  presented  evidence  of  the  Western  Union 
and MoneyGram transactions, along with testimony by some 
of the people involved in the transactions; jail calls between 
arrested members of the conspiracy and members not yet ar‐
rested; evidence of drugs and drug money; and extensive tes‐
timony by members of the conspiracy, eleven customers, and 
various other involved witnesses. After the jury convicted, the 
court sentenced the four defendants as follows: Coleman and 
Brown received mandatory life sentences, to be “followed” by 
ten years of supervised release; Capers was sentenced to 188 
months’ imprisonment and five years’ supervised release; and 
Clark received a 120‐month sentence, followed by ten years of 
supervised release. 
4                       Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

                                   II 
                                   A 
    The defendants raise a number of challenges to the district 
court’s handling of the evidence at trial. We review these rul‐
ings for abuse of discretion. United States v. Briscoe, 896 F.2d 
1476, 1490 (7th Cir. 1990) (“appellants carry a heavy burden 
in challenging the trial court’s evidentiary rulings on appeal 
because a reviewing court gives special deference to the evi‐
dentiary  rulings  of  the  trial  court.”  Id.  at  1489–90  (internal 
quotation marks omitted)). They also assert that the cumula‐
tive errors were so serious that they did not receive the due 
process that is guaranteed by the Constitution; we review this 
de novo. Finally, Coleman, Brown, and Capers challenge vari‐
ous aspects of their sentences; we review these arguments us‐
ing a mixed standard of review. 
                                   1 
     Before trial, the defendants learned that the government 
intended to use the MoneyGram and Western Union records 
in  its  case‐in‐chief.  They  filed  a  motion  in  limine  to  prevent 
this, but they were unsuccessful, and so they objected again 
at trial. The government had obtained through subpoenas the 
records of the two companies showing wire transfer transac‐
tions between the defendants and others allegedly involved 
in the conspiracy. The lead investigator in the case, Inspector 
Nicholas Welgat, created summary exhibits from the subpoe‐
naed records. The summaries grouped transactions by sender 
and listed the amount of money sent, the date of the transac‐
tion, the sender’s name and address, the recipient’s name, and 
the agency from which the funds were sent. The exhibits in‐
cluded the sender’s phone number and recipient’s address for 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                         5

some  transactions.  The  government  witnesses  testified  that 
the  summary  exhibits  were  generally  consistent  with  their 
recollections of the drug transactions in which they had en‐
gaged with the defendants, and the government later moved 
to admit the actual exhibits through Inspector Welgat.  
     The court admitted the exhibits as summaries of records 
of regularly conducted activity, colloquially known as “busi‐
ness records.” Federal Rule of Evidence 1006 authorizes a pro‐
ponent of evidence to use a “summary, chart, or calculation to 
prove the content of voluminous writings, recordings, or pho‐
tographs  that  cannot  be  conveniently  examined  in  court,” 
provided that the proponent makes the  content available to 
the other party. Federal Rule of Evidence 803(6) allows admis‐
sion of hearsay documents that record a “regularly conducted 
activity” where (A) the records are made “at or near the time” 
of  the  activity  “by—or  from  information  transmitted  by—
someone  with  knowledge;”  (B)  the  records  are  “kept  in  the 
course of a regularly conducted activity of a business, organ‐
ization, occupation, or calling;” (C) “making the record [i]s a 
regular practice of that activity;” (D) “all these conditions are 
shown by the testimony of the custodian or another qualified 
witness, or by a certification;” and (E) “neither the source of 
the information nor the method or circumstances of prepara‐
tion indicate a lack of trustworthiness.” Federal Rule of Evi‐
dence 902(11) identifies “certified domestic records of a regu‐
larly  conducted  activity”  as  “self‐authenticating”  where  the 
custodian  or  other  qualified  person  does  the  certifying  in 
compliance with a federal statute or Supreme Court rule. 
   The defendants maintain that the involvement of a third 
party  in  creating  the  MoneyGram  and  Western  Union  rec‐
6                       Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

ords—namely,  the  customer  making  the  wire  transfer—re‐
moves those records from the ambit of Rule 803(6). But third‐
party  involvement  is  not  inevitably  fatal.  In  United  States  v. 
Emenogha, 1 F.3d 473, 484 (7th Cir. 1993), we found that “addi‐
tional sources of corroboration” can “cure the hearsay prob‐
lem” that  a  third  party’s involvement  in  creating a  business 
record introduces. There, the defendant argued that bank rec‐
ords of  drug‐money transactions  purportedly  conducted  by 
him were inadmissible because an imposter might have been 
impersonating him at the bank.  
    We found his argument unavailing because the bank pres‐
ident testified that he recognized the defendant as a customer, 
and the bank’s regular practice was to request an identifica‐
tion and account number before completing a transaction. Id. 
We  contrasted  the  situation  in  Johnson  v.  Lutz,  170  N.E.  517 
(N.Y. 1930), a New York case in which the state court found a 
police report inadmissible as a business record because it in‐
cluded information provided by a bystander, rather than facts 
personally  known  by  the  officer  making  the  record.  It  was 
critical for admissibility in  Emenogha  that the bank required 
an ID and had a witness who could confirm the identity. 1 F.3d 
at 484 (comparing United States v. Lieberman, 637 F.2d 95, 100 
(2nd Cir. 1980), where the Second Circuit denied admission of 
a hotel guest card, part of which was filled out by the guest, 
because it was not the hotel’s practice to request identification; 
with United States v. Zapata, 871 F.2d 616, 625–26 (7th Cir. 1989) 
(abrogated  on  other  grounds)  (registration  card  admissible 
because  the  hotel’s  practice  was  to  verify  identification  and 
witnesses testified that they met the person at the hotel).  
   The First and Tenth Circuits have directly addressed West‐
ern  Union  records.  The  Tenth  Circuit  found  Western  Union 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                             7

records  inadmissible  to  prove  the  identity  of  the  senders  of 
money, because no identification was required to send money, 
but the records could be used to prove the identity of recipi‐
ents because identification was required to receive the money. 
United States v. McIntyre, 997 F.2d 687, 701–02 (10th Cir. 1993). 
The First Circuit similarly concluded that Western Union rec‐
ords  provided  by  the  company  could  not  be  admitted  to 
prove the identity and address of the sender. United States v. 
Vigneau, 187 F.3d 70, 77 (1st Cir. 1999).  
     Taking all this into account, we find no abuse of discretion 
in the district court’s decision to admit the Western Union and 
MoneyGram records here. We agree with the defendants that 
certification alone would not be enough: a Rule 902(11) certi‐
fication  cannot  overcome  Rule  803(6)’s  requirement  that  the 
records must be trustworthy. And a government witness tes‐
tified  that  Western  Union  and  MoneyGram  did  not  require 
identification  for  transfers  of  less  than  $1,000,  meaning  that 
one of the forms of corroboration used in Emenogha and Za‐
pata was not present for at least some of the transactions. But 
the record contains more than certifications: we have the tes‐
timony of the witnesses about their recollections of actually 
conducting the transactions, and that testimony fills any gap 
left by the certifications.  
   We grant that the records and the testimony were not fully 
consistent:  some  witnesses  testified  that  the  summaries  in‐
cluded some transactions  that  they recalled conducting  and 
some that they did not. But we need not conduct a case‐by‐
case inquiry into each transaction. Any inconsistencies go to 
the  weight  of  the  evidence,  not  its  admissibility.  See  United 
States v. Keplinger, 776 F.2d 678, 693 (7th Cir. 1985) (“The de‐
terminations whether a proper foundation has been laid for 
8                       Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

application of the business records exception to a particular 
document and whether the circumstances of the document’s 
preparation indicate untrustworthiness are within the discre‐
tion of the trial court.”); United States v. Towns, 718 F.3d 404, 
410 (5th Cir. 2013) (finding no abuse of discretion in admission 
of pharmacy drug purchase records, noting that a driver’s li‐
cense was required for the purchases and a signature was ob‐
tained for many of them, and “Towns was free to make argu‐
ments  at  trial  that  he  was  not  the  actual  purchaser  of  the 
drugs, but accuracy does not control admissibility.”). The gov‐
ernment’s use here of summary charts that were not fully cor‐
roborated by their witnesses may have been sloppy, but the 
evidence was reliable enough to reach the jury. Any further 
discounting was for the jury to make.  
                                   2 
    We  add  that  even  if  the  district  court’s  admission  of  the 
summary exhibits was error, that error was harmless. See FED. 
R. CRIM. P. 52(a). Improper admission of evidence is harmless 
where  the  remaining  evidence  of  guilt  is  overwhelming. 
United States v. Hanson, 994 F.2d 403, 407 (7th Cir. 1993). Harm 
results only when there is a “substantial and injurious effect 
or  influence  on  the  jury’s  verdict.”  Id.  (internal  quotations 
marks omitted).  
     The defendants paint the MoneyGram and Western Union 
records as the “lynchpin” of the government’s case and thus, 
if  admitted  improperly,  harmful.  But  the  evidence  of  their 
guilt  was  overwhelming.  It  included  testimony  from  more 
than  a  dozen  witnesses  who  purchased  crack  cocaine  or 
worked with the defendants and knew the day‐to‐day opera‐
tions  of  the  conspiracy,  eight  controlled  buys  monitored  by 
law enforcement, and phone records and recorded jail calls in 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                             9

which  members  of  the  conspiracy  plotted  to  cover  up  and 
maintain the conspiracy after their arrest. This is more than 
enough  to  render  any  error  with  regard  to  the  summaries 
harmless.  
                                  B 
    Defendants  raise  a  separate  Confrontation  Clause  objec‐
tion  to  the  district  court’s  admission  of  testimony  about  the 
Western Union and MoneyGram records. Because this claim 
was not raised at trial, we review it only for plain error. See 
FED. R. CRIM. P. 52(b). Reversal is appropriate only if there was 
a  “clear  or  obvious  error  that  affected  the  outcome  of  the 
trial.” United States v. Dumeisi, 424 F.3d 566, 576 (7th Cir. 2005). 
Because  the  records  in  question  were  nontestimonial,  there 
was no error of this type, let alone plain error. 
    The Confrontation Clause applies only to testimonial evi‐
dence. U.S. Const. amend. VI; Crawford v. Washington, 541 U.S. 
36, 68  (2004) (“Where  testimonial evidence is at issue, how‐
ever, the Sixth Amendment demands what the common law 
required: unavailability and a prior opportunity for cross‐ex‐
amination.”). Testimonial statements are formal statements to 
government officers, or formalized testimonial materials such 
as affidavits, depositions, and the like, that are destined to be 
used in judicial proceedings. See Crawford, 541 U.S. at 51–52; 
see also Bullcoming v. New Mexico, 564 U.S. 647 (2011) (blood‐
alcohol  report  testimonial);  Michigan  v.  Bryant,  562  U.S.  344 
(2011)  (statements  to  police  during  ongoing  emergency  not 
testimonial); Melendez‐Diaz v. Massachusetts, 557 U.S. 305, 309–
10  (2009)  (certificates  from  laboratory  analysts  identifying  a 
narcotic substance testimonial); Davis v. Washington, 547 U.S. 
813, 829–30 (2006) (statements made to 911 operator not testi‐
monial).  
10                      Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

    Business  records  are  generally  nontestimonial.  Crawford, 
541  U.S.  at  56.  Logically,  if  they  are  made  in  the  ordinary 
course of business, then they are not made for the purpose of 
later prosecution. Id. In United States v. Ellis, 460 F.3d 920, 926, 
927 (7th Cir. 2006), we held that hospital blood and urine test 
records  were  admissible  as  business  records  because  they 
were made “in the ordinary course of business,” were “rou‐
tine,”  and  were  “too  far  removed  from  the  principal  evil  at 
which  the  Confrontation  Clause  was  directed  to  be  consid‐
ered testimonial.” Id. (internal quotation marks omitted). The 
same can be said about the Western Union and MoneyGram 
records.  They  were  routine  and  prepared  in  the  ordinary 
course of business, not in anticipation of prosecution. The rec‐
ords were therefore nontestimonial, and the defendants were 
not entitled under the Sixth Amendment to confront the per‐
sons who created them.  
                                   C 
    The  defendants  also  raised  claims  under  Brady  v.  Mary‐
land, 373 U.S. 83 (1963), in their motion for a new trial under 
Federal Rule of Criminal Procedure 33—a motion that the dis‐
trict court denied. We review this ruling for abuse of discre‐
tion.  United  States  v.  Stallworth,  656  F.3d  721,  731  (7th  Cir. 
2011). To prevail, defendants need to show “(1) that the pros‐
ecution suppressed evidence; (2) that the evidence was favor‐
able to the defendant; and (3) that it [was] material to an issue 
at trial.” Id. Material evidence is that which creates a “reason‐
able  probability  that,  had  [it]  been  disclosed  to  the  defense, 
the result of the proceeding would have been different.” Id. 
Even when evidence material to the credibility of government 
witnesses is made available as late as during trial, there is still 
no Brady violation as long as the defense has “an appropriate 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                       11

opportunity to incorporate that information into their cross‐
examination … .” United States v. Knight, 342 F.3d 697, 706 (7th 
Cir. 2003). Defendants allege several Brady violations: the sup‐
pression of information related to witness John Hart, the fail‐
ure to inform the defense that government witness Ed Kolata 
had  suffered  a  brain  injury,  and  the  suppression  of  infor‐
mation about inconsistent grand jury testimony by witnesses 
Heather Murphey and Jennifer Ince.  
    After being found with crack paraphernalia, Hart agreed 
to become a confidential source for the government. As a re‐
sult of his cooperation, he was not charged. Defendants were 
notified of this fact in a September 29, 2012, letter; Hart testi‐
fied at trial on May 20, 2013. There he denied that he had been 
arrested and that he had received any benefit in exchange for 
being a confidential informant. The district court decided that 
he had not perjured himself. Defendants argue that the gov‐
ernment violated Brady by misleading defense counsel about 
who would be the best witness to impeach Hart. But the de‐
fendants knew that Hart had lied, and the prosecution has no 
obligation to assist the defense in crafting a trial strategy. Be‐
cause  the  government  did  not  suppress  information  about 
Hart’s arrest, there was no Brady violation.  
    Neither  did  the government suppress  information about 
Kolata’s brain injury: it was not aware of the injury until Ko‐
lata’s questioning on cross‐examination. The defendants have 
pointed to no evidence that would suggest that the govern‐
ment became aware of the injury any earlier than the defense 
did. Additionally, defense counsel was able to cross‐examine 
Kolata fully about the details of his injury.  
   The  defendants  next  allege  that  the  government  sup‐
pressed the fact that Murphey and Ince lied to the grand jury 
12                     Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

about when and how often they purchased crack from the de‐
fendants. The defendants point to testimony during Welgat’s 
cross‐examination that reveals that he was aware of what the 
two witnesses had said to the grand jury. There is no evidence, 
however,  indicating  that  Welgat  knew  that  the  women  in‐
tended to tell a different story at trial. Without that, there is 
no  suppression  and  no  Brady  violation.  Once  again,  the  de‐
fendants were able to explore these witnesses’ inconsistencies 
on cross‐examination.  
   The defendants raise one last perplexing Brady theory: that 
the  government  failed  to  disclose  statements  by  defendants 
that it intended to use at trial involving threats to witnesses. 
But  Brady  material  must  be  exculpatory.  See  United  States  v. 
Grintjes, 237 F.3d 876, 880 (7th Cir. 2001). These statements are 
about as far from exculpatory as one can imagine. They are 
not covered by Brady.  
                                 D 
    Cumulative trial error that is so serious that the proceed‐
ing violated the defendant’s due process rights can be demon‐
strated by (1) identifying at least two errors committed during 
trial and (2) establishing that the errors considered together, 
along with the record, so infected the jury’s deliberation that 
they denied the appellants a fundamentally fair trial. United 
States v. Avila, 557 F.3d 809, 821–22 (7th Cir. 2009). Even if this 
standard  is  met,  reversal  is  not  warranted  if  the  error  was 
harmless “beyond a reasonable doubt.” Chapman v. California, 
386 U.S. 18, 24 (1967). Because the defendants have  demon‐
strated at most one colorable trial error—improper admission 
of  summary  exhibits  of  MoneyGram  and  Western  Union 
transfer records—we have no “cumulative” error to consider. 
Furthermore,  the  evidence  of  guilt  was  strong  enough  that 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                                13

even if the defendants were correct about all their alleged er‐
rors,  they  cannot  prevail:  any  error  was  harmless  beyond  a 
reasonable doubt.  
                                    III 
     We now turn to Brown, Coleman, and Capers’s challenges 
to  their  sentences.  We  review  the  district  court’s  determina‐
tion of facts at sentencing for clear error, and its interpretation 
of the guidelines and other statutory enhancements de novo. 
United States v. Hinds, 770 F.3d 658, 662 (7th Cir. 2014); United 
States v. Reeves, 695 F.3d 637, 639 (7th Cir. 2012).  
                                    A 
     Brown and Coleman argue that their sentences—manda‐
tory life terms because of prior drug felonies pursuant to 21 
U.S.C. § 841—are improper because a jury did not find the ex‐
istence of their prior felonies. This argument is foreclosed by 
Almendarez‐Torres v. United States, 523 U.S. 224 (1998) (reject‐
ing petitioner’s claim that commission of a prior crime is an 
element of the offense that a jury must find beyond a reason‐
able doubt.). Almendarez‐Torres remains good law after Alleyne 
v.  United  States,  133  S.  Ct.  2151  (2013)  (holding  that  all  facts 
that increase a mandatory minimum sentence must be found 
by jury), and so we are bound to follow it. 
                                    B 
   Capers was sentenced to 188 months, based on an offense 
level of 34 and a criminal history category of III, which yields 
a Sentencing Guidelines range of 188 to 235 months. His of‐
fense level was based on his conviction of conspiracy and the 
court’s calculation that he was responsible for the sale of be‐
tween  840  grams  and  2.8  kilograms  of  cocaine  base.  Capers 
14                       Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

argues that the district court made two errors. First, he con‐
tends  that  it  miscalculated  the  quantity  of  cocaine  base  at‐
tributable to him as a member of the conspiracy. Second, he 
maintains that because he was a member of the conspiracy for 
only  about  four  months,  his  sentence  should  not  be  longer 
than  the  120‐month  sentence  given  to  Clark,  who  was  in‐
volved in the conspiracy for more time. 
     Although the jury convicted Capers of a crime involving 
only  a  named  quantity  of  “at  least  280  grams”  of  crack  co‐
caine, the district court was required at sentencing to estimate 
the actual quantity of drugs attributable to him. United States 
v.  Booker,  543  U.S.  220  (2005).  The  court  may  use  trial  testi‐
mony,  testimony at sentencing,  and other evidence to  make 
the determination; we review the calculation for clear error. 
See,  e.g.,  United  States  v.  Bautista,  532  F.3d  667,  674  (7th  Cir. 
2008).  
    The  court  held  all  four  defendants  responsible  for  the 
same  quantity  of  cocaine  base.  The  court  was  purposefully 
conservative, basing its calculation on one year of the three‐
year conspiracy. It estimated that the defendants sold approx‐
imately  $30,000  worth  of  crack  cocaine  each  week,  in  $500 
bundles that contained at a minimum 2.5 grams of crack. This 
amounted to 150 grams of crack per week. Based on Capers’s 
16‐week  involvement in  the  conspiracy,  the  court  attributed 
2.4 kilograms of crack cocaine to him.  
    The  Sentencing  Guidelines  commentary  provides  that  a 
defendant is liable for all of the drugs being sold for which he 
is directly involved, as well as all other sales which are rea‐
sonably  foreseeable  and  within  the  scope  of  the  conspiracy. 
U.S.S.G. § 1B1.3(a)(1)(B) cmt. n.2 (2012). For Capers’s sentence 
to stand, there must be sufficient evidence to support not only 
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                           15

the district court’s finding of the quantity of drugs being sold 
by the whole operation every week, but also its assessment of 
Capers’s role in the operation. Capers argues that the only di‐
rect  evidence  implicating  him  involves  a  maximum  of  ap‐
proximately 8.5 grams of cocaine—the sum of the drugs in‐
volved in a controlled buy in which he participated and the 
drugs and cash later found on him at arrest. He urges that the 
evidence does not show that the extent of the sales operation 
was foreseeable to him.  
    The government tried to bolster the trial record with testi‐
mony  at  sentencing  from  Qubid  Coleman,  who  pleaded 
guilty  to  his  involvement  in  the  conspiracy,  to  demonstrate 
Capers’s role. But the court found that Qubid lacked credibil‐
ity and declared that it would not rely on his account. Rather, 
the  court  chose  to  rely  on  Tatum’s  trial  testimony  about  the 
quantity of drugs sold.  
    Tatum  testified  that  he  had  not  “necessarily  conspired 
with” Capers and had not met him before to their arrest. Ac‐
cording to the Presentence Investigation Report (PSR), Qubid 
Coleman, Tatum, Clark, and Capers were all “runners” in the 
conspiracy.  They  slept  at  customers’  homes  and  sometimes 
cooked powder into crack cocaine and stored it with the cus‐
tomers as well. But Tatum and Capers were never “runners” 
at the same time: Capers filled the position Tatum left open. 
The PSR stated that “[a] role reduction [for Capers] is not war‐
ranted because the defendant was an essential part of the dis‐
tribution network and had complete knowledge of the scope 
of the conspiracy.” 
    At sentencing, the district court judge resolved the quan‐
tity issue with these comments:  
16                      Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689 

       I think that there’s a few different theories to ar‐
       gue why the full weight of the conspiracy would 
       be appropriate to attribute to Mr. Capers, but I 
       don’t think it’s necessary. I still think he’s appro‐
       priately  at  a  level  34  because  if  you  take  150 
       grams per week times 16 weeks, that’s 2.4 kilos 
       which falls squarely within offense level of 34. 
       So,  based  on  that,  the  Court  takes  the  proba‐
       tion’s position … and the appropriate level is 34. 
The court declined to attribute the whole length of the con‐
spiracy to Capers, but it did attribute the full drug amounts 
involved during the 16 weeks of his involvement.  
    The court otherwise adopted the PSR, but neither the court 
nor the PSR identified a specific evidentiary basis for attrib‐
uting the whole scope of the conspiracy to Capers. Nonethe‐
less, there is sufficient evidence in the record to conclude that 
Capers was aware of the scope of the conspiracy, and the dis‐
trict court did not commit clear error by adopting the PSR’s 
conclusion  to  that effect.  Tatum testified at trial that  he and 
“Money”  (Qubid  Coleman)  sold  about  $10,000  of  crack  co‐
caine per day at the height of his involvement in the conspir‐
acy. Tatum received drugs directly from the leaders—“Black” 
(Frederick  Coleman)  and  “Jake”  (Jerry  Brown)—or  picked 
them up from a stash house. Frederick Coleman and Brown 
would put customers in touch with Tatum and Qubid Cole‐
man through Tatum’s personal cell phone or through a sepa‐
rate phone that was just for the drug sales. It was reasonable 
for  the  district  court  to  adopt  the  PSR’s  finding  that  Capers 
was  a  participant  and  that  Capers’s  involvement  resembled 
Tatum’s;  this  in  turn  supports  the  finding  that  Capers  was 
aware of the full scope of the conspiracy.  
Nos. 14‐1363, 14‐1364, 14‐1426 & 14‐2689                             17

   Capers  also  contends  that  his  sentence  is  unreasonably 
long as a substantive matter, because it exceeds the term that 
Clark received. A sentencing court must consider “the need to 
avoid  unwarranted  sentence  disparities  among  defendants 
with  similar  records who  have  been  found  guilty  of  similar 
conduct.” 18 U.S.C. § 3553(a)(6). Some sentencing disparities 
are reasonable, and others are not. United States v. Meza, 127 
F.3d 545, 549 (7th Cir. 1996). Disparities between co‐defend‐
ants that result from use of the Guidelines are reasonable. Id. 
An  unreasonable  disparity  is  “a  disparity  in  sentences  that 
cannot  be  explained  by  a  comparison  of  each  defendant 
against the Guidelines as a set of rules.” Id. at 550. 
    The district court found Capers and Clark responsible for 
the same quantity of  crack cocaine: between  840 grams and 
2.4 kilograms. Clark’s sentence was lower because his crimi‐
nal history score was lower and he was eligible for U.S.S.G. § 
5C1.2(a)’s “safety‐valve” provision. The court also found that 
Clark was involved in the conspiracy “to a lesser degree” than 
Capers.  A  sentence  “within  a  properly  ascertained 
range … cannot  be  treated  as  unreasonable  by  reference  to 
3553(a)(6).”  United  States  v.  Boscarino,  437  F.3d  634,  638  (7th 
Cir. 2006). Because the district court did not commit clear er‐
ror  in  calculating  the  drug  quantity  attributable  to  Capers, 
and  the  resulting  Guidelines  range  differed  for  Capers  and 
Clark  because  of  the  other  factors,  we  reject  Capers’s  argu‐
ment that his sentence was unreasonably long.  
                                  IV 
   We AFFIRM  the judgments of the district court in each de‐
fendant’s case.